Citation Nr: 9908293	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-30 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The RO denied entitlement to service connection for a bipolar 
disorder with history of manic depressive episodes when it 
issued an unappealed rating decision in March 1988.

The veteran attempted to reopen her claim of service 
connection for bipolar disorder with history of manic 
depressive episodes in August 1996.  At that time, she 
submitted additional medical evidence.  In a March 1997 
rating decision the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for bipolar disorder.  In a September 1997 
statement of the case, the veteran was advised that new and 
material evidence had not been received.  She was furnished 
with the pertinent laws and regulations referable to the need 
to submit new and material evidence to reopen a finally 
denied claim.  

In November 1998 the RO reopened the appellant's claim of 
entitlement to service connection for bipolar disorder, but 
denied service connection on a de novo review of the 
evidentiary record.  The Board is required to address the 
question of new and material evidence regardless of the RO's 
action. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
After careful review of the record, the Board finds that the 
claim was properly reopened by the RO in November 1998, and 
afforded a de novo review.  Evans v. Brown, 9 Vet. App. 273 
(1996); Cox v. Brown, 5 Vet. App. 95, 98 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Accordingly, the 
Board will consider the veteran's claim on a de novo basis.


FINDINGS OF FACT

The claim for service connection for bipolar disorder is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bipolar 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaints or findings referable to treatment for a bipolar 
disorder.  A hospitalization report dated in October 1981 
shows that she was admitted for observation with no 
discernable mental disorder subsequent to work difficulties.  
It was noted that she was picked up and brought to the 
hospital by military police after being absent without leave 
from her unit for ten days.  At the time of her admission she 
reported that she was confused.  She was discharged with no 
discernable mental disorder, with a final impression 
characterized as difficulties at work.  

A hospital report from Community Mental Health Center dated 
from January to February 1984 shows treatment for various 
illnesses including drug abuse, possible schizoaffective, and 
possible manic depressive illness.

A VA hospital report dated in September 1987 revealed a 
diagnosis of severe bipolar, manic with psychotic features.  

A VA furlough statement dated in October 1987 shows that the 
veteran was authorized to leave an inpatient domiciliary for 
one week.  

The veteran was accorded a VA examination in December 1987.  
At that time, she reported treatment for manic depression 
during active service.  Specifically, she reported that while 
in Germany, she was depressed.  She did not want to go to 
work.  She did not eat or sleep.  She denied crying spells.  
She reported hospitalization for a period of three days.  She 
reported subsequent hospitalizations following separation 
from service.  The diagnosis was manic depressive episodes by 
history.  There was no evidence of psychoses noted.  It was 
noted that the veteran was on medication.  

Medical records from the Mental Health and Mental Retardation 
(MHMR) Center located in Dallas, Texas dated from May to 
November 1996 show treatment for bipolar disorder.  

Medical records from MHMR Center dated from December 1996 to 
March 1998 show treatment and diagnosis of bipolar disorder, 
manic, with psychotic features.

A hospital summary from Terrell State Hospital dated in 
December 1996 shows that the veteran presented with a long 
history of bipolar illnesses with psychotic features since 
her early twenties.  The diagnoses were bipolar affective 
disorder, manic, with psychotic features, and polysubstance 
abuse.  

VA outpatient treatment records dated from June to August 
1997 show the veteran's participation in substance abuse 
treatment group therapy.  

The veteran was accorded a personal hearing in June 1998.  At 
that time, she testified that she was treated for mental 
problems while on active duty in Germany during the fall of 
1981.  The veteran testified that she was hospitalized at a 
military hospital in Stuttgart Germany, for three days and 
diagnosed with bipolar disorder.  She reported that she 
experienced stress hallucinations, was arrested and was taken 
to the hospital where she was given Lithium.  


The appellant testified that following her discharge from the 
hospital, she received no further treatment for a mental 
disorder while on active duty.  Following the veteran's 
discharge from service, she reported treatment for a mental 
disorder in 1984.  

The veteran was accorded a VA examination in August 1998.  At 
that time, she reported treatment for a bipolar disorder 
during service.  The impressions were depression and bipolar.  
The examiner reviewed the veteran's hospitalization records 
dated in October 1981 and noted that the records clearly 
state that there was no psychosis or unusual behavior on the 
part of the veteran.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim. Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be supported by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim. Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if an 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist him/her in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1998).

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service. 
38 U.S.C.A. § 1131.  

Where a veteran served continuously for 90 days or more 
during a period of war and psychosis becomes manifest to a 
degree of 10 percent within a specified period from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Regulations provide that service connection may be granted 
for any disability diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim for service connection for bipolar 
disorder must be denied as not well grounded.

In the instant case, the Board finds that the veteran's claim 
is not well grounded as there is no competent medical 
evidence showing that bipolar disorder is related to service.  
The only evidence of record that relates bipolar disorder to 
service are the veteran's lay statements.  Generally 
speaking, lay persons are not competent to offer evidence 
that requires medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (holding that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his/her statements or testimony to be 
probative as to the facts under consideration).

The Board notes that the question regarding whether the 
veteran's bipolar disorder, initially shown post service, is 
related to service requires the opinion of a medical 
professional.  Because the veteran is not competent to 
testify as to either medical diagnoses or causation, 
competent medical evidence is required to support her claim.  
The only evidence that veteran's bipolar disorder is related 
to service is by her own assertion, rather than medical 
evidence relating a bipolar disorder to active service.  The 
appellant is clearly alleging a fact well beyond her 
competence to do so.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

After a careful review of the claims folder, the 1998 VA 
examiner reported that there was no psychosis or unusual 
behavior on the part of the veteran during the service 
October 1981 hospitalization.  As there is no competent 
medical evidence to link a current disability with events in 
service, the veteran's claim must be denied as not well 
grounded.  See Caluza, 7 Vet. App. 498.

The veteran's representative has asserted that during the 
veteran's hospitalization in October 1981 she was prescribed 
Dalmane which is considered a tranquilizer having a common 
molecular structure and similar pharmacological activity, 
including anti-anxiety, sedative, hypnotic, amnestic, anti-
convulsive, and muscle relaxing effect.  Inasmuch as the 
veteran was prescribed Dalmane on an as needed basis, there 
are no clinical findings to suggest a bipolar disorder during 
the October 1981 hospitalization, and a VA examiner has 
opined in this regard.  

The evidentiary record in its entirety is devoid of a finding 
of a bipolar disorder during service or to a compensable 
degree during the first post service year.

The Board notes that the appellant has not submitted any 
competent medical evidence to show that the post service 
reported bipolar disorder is linked to service.  In other 
words, her claim is based on her own lay opinion.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Grivois, the appellant's lay opinion is an insufficient basis 
upon which to find this claim well grounded.  Espiritu, King.

Accordingly, as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, the appellant's 
claim for service connection for bipolar disorder must be 
denied as not well grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
bipolar disorder.

The Board finds that the RO advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground her claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claim for service connection for bipolar 
disorder is not well grounded, the doctrine of reasonable 
doubt has no application in her case.

The veteran's representative has requested that an opinion 
from an independent medical expert be obtained regarding the 
onset of the veteran's disorder, and first manifestations of 
the disability.  However, as the Board has determined that 
the appellant's claim is not well-grounded, the request for 
an opinion from an independent medical specialist is 
premature, as there is no duty to assist her in any further 
development of her claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bipolar disorder, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


